FILED
                            NOT FOR PUBLICATION
                                                                           MAY 19 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50401

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02917-AJB-1

  v.
                                                 MEMORANDUM*
MIGUEL BARON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                         Argued and Submitted May 2, 2016
                               Pasadena, California

Before: PREGERSON, BYBEE, and N.R. SMITH, Circuit Judges.

       Miguel Baron appeals the district court’s denial of his motion to suppress

evidence seized during a warrantless probation search. We affirm. On balance, the

search of Baron’s truck was reasonable.1


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       1
        Baron’s residence was also searched. However, because no evidence from
that search was used against Baron, it is not relevant to our analysis.
      The probation search of Baron’s truck did not violate the Fourth

Amendment. In determining whether the search was reasonable, “we balance, ‘on

the one hand, the degree to which [the search] intrudes upon an individual’s

privacy and, on the other, the degree to which [the search] is needed for the

promotion of legitimate governmental interests.’” United States v. Lara, 815 F.3d
605, 610 (9th Cir. 2016) (alterations in original) (quoting United States v. Knights,

534 U.S. 112, 119 (2001)).

      Baron’s privacy interest was minimal. First, as a probationer, Baron’s

privacy interest was “significantly diminished.” See Knights, 534 U.S. at 119-20.

Second, Baron’s vehicle, where the gun was found, was subject to “a reduced

expectation of privacy.” See California v. Carney, 471 U.S. 386, 393 (1985).

Third, Baron’s probation terms “unambiguously informed” him that his vehicle

was subject to search. See Knights, 534 U.S. at 119.

      The government’s interest, on the other hand, was significant. “Probationary

searches advance at least two related government interests—combating recidivism

and helping probationers integrate back into the community.” Lara, 815 F.3d at

612. “These are important interests whose strength in a particular case varies

depending on the degree to which the government has a specific reason to suspect

that a particular probationer is reoffending or otherwise jeopardizing his


                                          2
reintegration into the community.” Id. Here, the government had a “specific

reason” to make the search, because Baron’s name had come up several times prior

to the search in connection with either shootings or thefts. See id.

      AFFIRMED.




                                           3